Citation Nr: 1740112	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  09-22 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska


THE ISSUE

Entitlement to service connection for non-specified nerve disorder, claimed as due to exposure to harmful chemicals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and physician


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1964 to May 1967.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision that, in pertinent part, denied service connection for nerve damage.  The Veteran timely appealed.

In June 2011, the Veteran and his wife and a physician testified during a hearing before the undersigned at the RO.  In October 2011 and in June 2014, the Board remanded the matter for additional development.

In July 2016, the Board requested an independent medical expert (IME) opinion for purposes of addressing medical questions for an equitable disposition of the appeal.  See 38 C.F.R. § 20.901 (2016).  This opinion was obtained in February 2017 and has been associated with the Veteran's claims file. 

Pursuant to 38 C.F.R. § 20.903, the Veteran was sent a notice letter following the Board's receipt of the February 2017 IME opinion. This letter informed the Veteran that he had 60 days to submit any additional evidence or argument.

In June 2017, the Veteran's representative submitted additional evidence and waived initial consideration of the evidence by an agency of original jurisdiction (AOJ).

The issue of an increased rating for service-connected residuals of neck injury, to include radiculopathy, has been raised by the Veteran's representative in June 2017 correspondence, but has not been adjudicated by an AOJ.  Effective March 24, 2015, VA amended its rules as to what constitutes a claim for benefits; such now requires that claims be made on a specific claim form prescribed by the Secretary, which is available online or at the local Regional Office.  The Veteran is advised that if he wishes to file a claim for an increased rating for service-connected disability, he do so using the prescribed form either in person or online (https://www.ebenefits.va.gov/ebenefits/).


FINDING OF FACT

It is at least as likely as not that currently diagnosed neuropathy other than carpal tunnel syndrome and cubital tunnel syndrome is related to exposure to chemical agents at Fort Greely, Alaska. 


CONCLUSION OF LAW

Neuropathy other than carpal tunnel syndrome and cubital tunnel syndrome was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

VA's duty to notify was satisfied by an August 2007 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran's claim on appeal has been fully developed and re-adjudicated by an AOJ after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board concludes that VA's duty to assist has been satisfied.  All available records identified by the Veteran as relating to his claim have been obtained, to the extent possible. The RO or VA's Appeals Management Office (AMO) has obtained the Veteran's service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claim on appeal, reports of which are of record and appear adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

During the hearing the undersigned clarified the issue, explained the concept of service connection, and helped to identify any pertinent evidence that was outstanding that might substantiate the claim.  The case was thereafter remanded for additional development, including examinations.  The Board also has obtained a medical expert opinion.  The actions of the undersigned supplement VA's duties and comply with 38 C.F.R. § 3.103.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the result of a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id. The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, neuropathy (organic disease of the nervous system) is considered chronic under section 3.309.

The Veteran seeks service connection for non-specified nerve disorder which he believes is due to exposure to harmful chemicals.  He contends that he developed various neurological problems due to exposure to nerve agents, herbicides, and other harmful chemicals while stationed at Fort Greely, Alaska.

Records reflect that both chemical and biological tests were conducted at Fort Greely, Alaska, including possibly when the Veteran was stationed there.  In fact, the U.S. Department of Defense has confirmed 35 trials of the VX nerve agent in that area in June and July 1965.  

Private records from the Veteran's treating physician, dated in August 2011, reflect an assessment of polyneuropathy manifested by numbness and tingling in various places in the Veteran's arms, hands, feet, and legs.  Weakness was also noted in the Veteran's arms and legs, for which a peripheral neuropathy was suspected.  The treating physician indicated that the Veteran was not diabetic; and opined that it is quite probable that the Veteran's exposure to sarin and VX nerve agents at Fort Greely, Alaska, in 1966 caused nerve damage.  The treating physician noted that the Veteran probably also was exposed to Agent Orange or herbicide agents at that time.  In support of the opinion, the treating physician reasoned that many articles have been written about the U.S. Army's testing and about complaints from exposed residents with strange illnesses or cancer; and that most men of the Veteran's age would not be suffering so many different neurological complaints otherwise.

In August 2011, the Veteran testified that one of his jobs at Fort Greely, Alaska, was to go out in the woods on the base and to test survey equipment.  His other duties including going all over the base to pick up and retrieve drone aircraft that were shot down by missiles.  He described an incident at night where there was "junk" all over the ground and on the trees, and that the "junk" brushed against his head and on his clothes.  He later was told that it must be some "chemical junk" and to get his clothes off and take a shower.  The Veteran also testified that he started having nerve problems about three months later, and that he did not seek medical attention until his problems worsened post-service in or about 1969 or 1970.  He testified that he went to a doctor, off and on, every few years and that he basically learned how to live with the symptoms.  He is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  

The report of a December 2011 VA examination reflects that nerve conduction studies confirm that the Veteran has a mixed polyneuropathy; however, the examiner opined that the etiology of the Veteran's mixed polyneuropathy was unclear. 

The report of a January 2012 VA examination includes a diagnosis of neuropathy.  The examiner reviewed the Veteran's medical history, and noted that the Veteran was exposed to multiple toxic substances including Agent Orange and other nerve toxins while in active service at Fort Greely, Alaska, from 1964 to 1966.  Current symptoms included moderate intermittent pain and numbness of both upper extremities, and mild intermittent pain of both lower extremities.

In February 2012, another VA physician opined that the Veteran has many complaints which could be related to his service-connected residuals of neck injury or to his previously diagnosed mixed polyneuropathy.

The report of a July 2014 VA examination reveals that electromyograph findings for both upper extremities were abnormal.  The examiner opined that the Veteran's neurological disorder was at least as likely as not (fifty percent or greater) incurred in or caused by the claimed in-service injury, event, or illness.  In support of the opinion, the examiner reasoned that the U.S. Department of Defense had declassified documents and provided information about the chemical, biological, and nuclear contamination of the grounds at Fort Greely, Alaska.  The examiner added that the contamination was so extensive that the U.S. Government could not release the land back to public use, and that the Veteran had been stationed at Fort Greely, Alaska, during active testing of these chemicals and others.  Based on this evidence, the examiner concluded that it is at least as likely as not that the Veteran was exposed to chemical and biological agents-including dioxin-during his assignment at Fort Greely, Alaska.

That notwithstanding, the July 2014 examiner also opined that the Veteran's current neurologic disorders of carpal tunnel syndrome and cubital tunnel syndrome have specific etiologies that are consistent with nerve compression.  In essence, carpal tunnel syndrome and cubital tunnel syndrome are not associated with the Veteran's exposure to chemical and biological agents. 

In February 2017, an independent medical expert opined that there is no medical or other recognized support for the existence of "Fort Greely Syndrome."  In support of the opinion, the medical expert reasoned that "Gulf war syndrome" also is not a recognized syndrome, and instead is referred to as a "chronic multisystem illness."  The medical expert added that the conglomeration of the Veteran's symptoms are likely the result of multiple factors-including potential exposure to toxic substances, and working with heavy artillery-and his various medical problems.

Significantly, the medical expert found that records reflect exposure to various herbicides and chemicals at Fort Greely, Alaska; and that specific agents such as Agent Orange and agent VX were named.  The medical expert also acknowledged that common long-term manifestations associated with Agent Orange included malignancy and generalized nerve damage; and that agent VX is a lethal toxin.  The medical expert opined that the Veteran did not exhibit manifestations consistent with nerve agent or chemical exposure; and that there is objective evidence of focal nerve entrapments, and not generalized nerve damage.  In support of the opinion, the medical expert reasoned that the Veteran has several vascular risk factors that increased his risk of having an ischemic stroke, and that focal nerve entrapment injuries were very common in the workplace.

The medical expert opined that the Veteran's migraines and generalized pain and gait instability were non-specific, and exposure to various chemical and nerve agents could certainly have contributed; and opined that these symptoms are at least as likely (fifty percent or greater) to be the result of exposure to these toxins.
  
In June 2017, the Veteran's representative reported that biological testing was conducted from December 1963 through August 1967 under various code names; and provided a quote from  "Special Study Alaska," which revealed that biological infectious agents were mixed together for trials totaling 264 liters of agent that were aerially dispersed.

In this regard, the Board finds the Veteran's testimony credible on a facts-found or direct basis of actual exposure to chemical agents.  His testimony regarding exposure is consistent with his military occupational specialty as an "Artillery Surveyor."

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102. 

Accordingly, the Veteran is entitled to service connection for neuropathy other than carpal tunnel syndrome and cubital tunnel syndrome, based on actual exposure to chemical agents in active service at Fort Greely, Alaska.  To the extent that he has carpal tunnel and cubital tunnel syndromes, such were not manifest during service or within one year of separation and there is no probative evidence relating the remote onsets to any incident of service.

    

ORDER

Service connection for neuropathy other than carpal tunnel syndrome and cubital tunnel syndrome is granted.



____________________________________________
H. N. SCHWARTZ
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


